COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                       NO.
02-06-464-CV
 
                                                                                                        
JESSIE RAY DAVIS                                                              APPELLANT
 
                                                   V.
 
 
CAROL
A. DAVIS                                                                   APPELLEE
 
                                              ------------
 
           FROM THE 322ND
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On December 21, 2006, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $125 filing fee was paid.  See Tex.
R. App. P. 42.3(c).  Appellant has
not paid the $125 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Furthermore, on January 19,
2007, we notified appellant that the trial court clerk responsible for
preparing the record in this appeal had informed the court that arrangements
had not been made to pay for the clerk=s record as required by rule 35.3(a)(2).  Tex.
R. App. P. 35.3(a)(2).  We stated
that we would dismiss the appeal for want of prosecution unless appellant,
within fifteen days, made arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
and because appellant has not made payment arrangements for the clerk=s record, we dismiss the appeal. 
See Tex. R. App. P.
42.3(c), 43.2(f); see also Tex.
R. App. P. 37.3(b), 42.3(b).  We
deny appellant=s request to
dismiss the appeal without prejudice as moot.
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER
CURIAM
 
PANEL D:  MCCOY, J.; CAYCE, C.J.; LIVINGSTON, J.
 
DELIVERED:  February 15, 2007  




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).